Case 1:18-cv-22059-LFL Document 38 Entered on FLSD Docket 11/16/2018 Page 1 of 3



                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA

                               CASE NO.: 18-22059-CIV-LOUIS

                                       [CONSENT CASE]


 JORGE L MENDEZ, FELIPE RAUL LA        )
 ROSA, PEDRO GARCIA PEREZ,             )
 YOSLANDY SAN MARTIN, and all others   )
 similarly situated under 29 U.S.C. 216(b),
                                       )
                                       )
               Plaintiffs,             )
       vs.                             )
                                       )
 INTEGRATED TECH GROUP, LLC,           )
                                       )
               Defendant.              )
 _____________________________________ )


                             ORDER ON DISCOVERY DISPUTE

        This matter is before the Court on Plaintiffs’ Notice of Discovery Disputes (ECF No. 33).

 Consistent with this Court’s General Discovery Order (ECF No. 32), original source materials,

 including Plaintiffs’ discovery requests and Defendant’s responses thereto, were provided to me

 via email by Plaintiffs’ counsel. A hearing was conducted on November 2, 2018, and oral rulings

 were made with respect to each disputed response raised by Plaintiffs’ counsel; some disputes

 were withdrawn in the course of the hearing. This Order memorializes the rulings announced in

 open court and does not supplant or modify any of those rulings.

    1. Interrogatories

        a. Plaintiffs’ motion to compel amended response to Interrogatory No. 7 is DENIED.

            Plaintiffs may amend and reserve Interrogatory No. 7 to identify those witnesses for

            whom Plaintiffs lack and require contact information sufficient to serve subpoena or

            contact.

                                                1
Case 1:18-cv-22059-LFL Document 38 Entered on FLSD Docket 11/16/2018 Page 2 of 3



        b. Plaintiffs’ motion to compel amended response to Interrogatory No. 8 is DENIED.

        c. Plaintiffs’ motion to compel amended response to Interrogatory No. 11 is

           GRANTED in part. Defendant shall identify all civil, criminal, and bankruptcy

           proceedings to which Defendant was a party within the last ten years. For each

           identified proceeding, Defendant shall provide the case style, jurisdiction, and the

           subject matter of the proceeding.

    2. Requests for Production of Documents

        a. Plaintiffs’ motion to compel documents responsive to Request Nos. 2-5 is DENIED

           without prejudice, as more fully explained in open court.

        b. Plaintiffs’ motion to compel document responsive to Request No. 18 is GRANTED

           with the following limitations: Defendant shall produce responsive documents in

           Defendant’s custody and control relating to complaints made in the last ten years, and

           Department of Labor reports or complaints made within the last five years of

           Plaintiffs’ filing of this action.

        c. Plaintiffs’ motion to compel documents responsive to Requests Nos. 19 and 20 is

           DENIED.

        d. Plaintiffs’ motion to compel documents responsive to Requests Nos. 41, 42 and 47 is

           GRANTED.

        e. Plaintiffs’ motion to compel documents responsive to Requests Nos. 82 and 83 is

           DENIED without prejudice, as more fully explained in open court.

        Defendant’s responsive documents shall be produced to Plaintiffs within fourteen days of

 service of Plaintiffs’ amended discovery responses, so long as production of responsive

 documents is complete by no later than November 26, 2018.



                                                2
Case 1:18-cv-22059-LFL Document 38 Entered on FLSD Docket 11/16/2018 Page 3 of 3



        DONE AND ORDERED in Chambers in Miami-Dade County, Florida this 16th day of

 November, 2018.




                                              ________________________________
                                              LAUREN F. LOUIS
                                              UNITED STATES MAGISTRATE JUDGE

 Copies furnished to: Counsel of record




                                          3
